 1                Colin Prince
                  10 North Post Street, Suite 700
                  Spokane, Washington 99201
2                 509.624.7606
                  Attorney for Christopher Merrill

 3

4

 5

6                             United States District Court
                               Honorable Wm. Fremming Nielsen
 7

8    United States,                                  No. 19-cr-152-WFN

9                             Plaintiff,             Sentencing Memorandum

10         v.

11   Christopher Merrill,

12                            Defendant.

13

14

15

16

17

18

19
 1                                    I.     Introduction

2             The Court has seen this case before and will see it again—another mentally-ill

 3   defendant suffering addiction issues downloaded immensely disturbing images. And

4    Mr. Merrill justified his downloading the way virtually every child-pornography

 5   downloading defendant does: he told himself nobody would know. He never laid a hand

6    on anyone. He never took an inappropriate photograph or filmed an inappropriate

 7   video. Mr. Merrill believed he was indulging a fantasy—a twisted fantasy, to be sure—

8    without harming anyone else.

9             His actions were illegal, and Mr. Merrill will receive a harsh sentence. And the

10   mandatory minimum (a poor name for a sentence that is anything but minimal) is

11   harsh.

12            In contrast, the government apparently intends to recommend a guideline

13   sentence (as the plea agreement reflects).1 In doing so, the government will rightly note

14   that Mr. Merrill did this twice. He downloaded child pornography, then federal agents

15   executed a search warrant in February 2018, and then a year and a half later, before

16   being charged, Mr. Merrill did it again.2 (It remains unclear why agents did nothing

17   with the case for 18 months.) That fact attests to two things: (1) Mr. Merrill had no

18
     1
      See ECF No. 64 at 7 (“The United States agrees to recommend a sentence within the advisory
19   guideline range . . . .”).
     2
         See PSR ¶¶ 17–20.

                                    Sentencing Memorandum
                                              –1–
 1   idea how agents tracked him; and (2) Mr. Merrill didn’t understand that he was

2    harming others by downloading.

 3             The odd thing about a guideline sentence is that not even the Sentencing

4    Commission believes in the child-pornography guidelines anymore—the Commission

 5   itself has disavowed them.3 And with good reason. Mr. Merrill’s guideline range is 151–

6    188 months. If Mr. Merrill had hired a hitman to kill a child rather than download

 7   images, he couldn’t be sentenced to that much time—he would face a maximum of 10

8    years.4 The guidelines and mandatory minimums are nothing more than the product of

9    tough-on-crime politicians scoring political points on the backs of criminal defendants,

10   people who will serve unjust and unnecessarily long sentences that neither rehabilitate

11   the offenders nor aid the victims. These are the sentences that have made America the

12   world-leader in incarcerating its own people. And we are no safer for it.

13             Five years is a long time. Mr. Merrill respectfully requests that the Court impose

14   a 60-month sentence followed by 5-years supervised release.

15                                      II.    Background

16             Not much needs to be added to the PSR’s background. Mr. Merrill’s story is

17   simple: he grew up relatively normal, athletic, with friends. But sports began to fall

18
     3
      See U.S. v. Jenkins, 854 F.3d 181, 189–90 (2d Cir. 2017) (“the Commission has effectively
19   disavowed § 2G2.2”).
     4
         See 18 U.S.C. § 1958.

                                     Sentencing Memorandum
                                               –2–
 1   away early, and he turned to drug use in his teens in what was most likely also the early

2    onset of mental-health problems. Mr. Merrill has suffered nearly a decade of

 3   depression, “normalized anxiety” (i.e., he’s in a constant state of panic), and

4    schizophrenic symptoms—hearing non-existent voices in his head.5 And like many

 5   people suffering mental-illness, he buried his symptoms in drugs (and likely

6    exacerbated them at the same time). The most serious drug being, unsurprisingly,

 7   methamphetamine.

8             One notable fact arises about Mr. Merrill’s drug history: he got clean from 2001

9    until after his divorce in 2012.6 After his divorce, Mr. Merrill spiraled downward into

10   daily drug use and depression and downloading.

11                                        III. Discussion

12            At sentencing, courts may impose only what is necessary to achieve the

13   Sentencing Reform Act’s goals—and nothing more. U.S. v. Ressam, 679 F.3d 1069,

14   1089 (9th Cir. 2012) (“[a] substantively reasonable sentence is one that is ‘sufficient,

15   but not greater than necessary”) (quoting 18 U.S.C. § 3553(a) (emphasis added)).

16            A.         The child-pornography guidelines are useless.

              The child-pornography guideline, § 2G2.2, isn’t worth the paper it’s printed on.
17
     Although guideline ranges must be considered, courts “may not presume that the
18

19   5
         See PSR ¶ 71.
     6
         See PSR ¶ 77.

                                       Sentencing Memorandum
                                                 –3–
 1   Guideline range is reasonable,” Gall v. U.S., 552 U.S. 38, 49–50 (2007); instead, courts

2    are “free to make [their] own reasonable application of the § 3553(a) factors, and to

 3   reject (after due consideration) the advice of the Guidelines”—which should not have

4    “any thumb on the scales.” Kimbrough, 552 U.S. 85, 113 (2007) (Scalia, J., concurring)

 5   (emphasis added). If there was ever a guideline meriting rejection (and there are more

6    than a few), it is § 2G2.2.

 7          It is based on nothing. Not research about recidivism. Not any investigation into

8    rehabilitation. Not any considered expertise about the relative harm of the offense.

9    Virtually every enhancement applies in every case, compelling the question: what are

10   the enhancements distinguishing if they always apply?

11          Section § 2G2.2’s deficiencies have not gone unnoticed by courts. The Ninth

12   Circuit agreed in United States v. Henderson, 649 F.3d 955 (9th Cir. 2011), where it said

13   “the child pornography Guidelines were not developed in a manner ‘exemplify[ing]

14   the [Sentencing] Commission's exercise of its characteristic institutional role.” Id. at

15   960 (quoting Kimbrough, 552 U.S. at 109). Thus, “district judges must enjoy the same

16   liberty to depart from them based on reasonable policy disagreement as they do from

17   the crack-cocaine Guidelines.” Id. The child-pornography guidelines “have been

18   substantively revised nine times during their 23 years of existence,” and with “[m]ost

19   of the revisions [] Congressionally-mandated and not the result of an empirical study.”

     Id. at 963 (emphasis added). In other words, this guideline is based on not much at all.
                                   Sentencing Memorandum
                                             –4–
 1          The Ninth Circuit is not alone. The Second Circuit has called § 2G2.2’s

2    enhancements “run-of-the-mill” and “all-but-inherent.” See U.S. v. Jenkins, 854 F.3d

 3   181, 189 (2d Cir. 2017) (citing U.S. v. Dorvee, 616 F.3d 174, 186 (2d Cir. 2010)). It is

4    these type of baseless enhancements that cause a routine downloading-defendant “to

 5   be treated like an offender who seduced and photographed a child and distributed the

6    photographs and worse than one who raped a child.” Id. at 189. The Sentencing

 7   Commission has been forced by political fiat to increase these guidelines “despite often

8    openly opposing these [c]ongressionally directed changes.” Id. at 188. The Second

9    Circuit put it bluntly: “the Commission has effectively disavowed § 2G2.2” which

10   “can easily generate unreasonable results.” Id. at 190.

11          Perhaps more absurd, Mr. Merrill’s guideline range for receipt exceeds the

12   statutory maximum for possession—even though nobody can intelligently explain how

13   receipt differs from possession, the crimes are in practice indistinguishable. And that is

14   not a defense position, that is the Sentencing Commission’s position. According to the

15   a key commission report on sexual offenses, there is “little meaningful distinction”

16   between the two:7

17

18

19
     7
      U.S. Sent. Comm’n, Mandatory Minimum Penalties for Sex Offenses in the Federal Criminal System
     at 5 (Jan. 2019) (available at: https://bit.ly/31XUd5g).

                                    Sentencing Memorandum
                                              –5–
 1

2

 3

4

 5
     Despite the lack of any meaningful difference between possession and receipt, Mr.
6
     Merrill faces a range for the latter that would be illegal under the former.
 7
            These sorts of arbitrary numbers are offensive to any reasoned system of law and
8
     punishment. The fact that § 2G2.2 continues to haunt the guideline manual speaks
9
     only to the Sentencing Commission’s institutional paralysis (or its remarkably DOJ-
10
     friendly history).
11
            B.      The Sentencing Reform Act favors a 60-month sentence.
12          Lengthy prison sentences do not deter crime. So says DOJ. In 2016, the National
13   Institute of Justice, an arm of DOJ, published research findings entitled Five Things
14   About Deterrence, which concluded: “Increasing the severity of punishment does little
15   to deter crime.”8 The reason is common sense: “[laws] increasing the severity of
16

17

18

19   8
      Dept. of Justice, Nat’l Instit. of Just., Five Things About Deterrence (May 2016) (available at:
     https://bit.ly/2XA9g2s) (“NIJ’s ‘Five Things About Deterrence’ summarizes a large body of
     research related to deterrence of crime into five points.”).

                                      Sentencing Memorandum
                                                –6–
 1   punishment are ineffective partly because criminals know little about the sanctions for

2    specific crimes.”9

 3              While harsh sentences generate no deterrence, there is a way to deter offenders:

4    probation. It is the “certainty of being caught [that] is a vastly more powerful deterrent

 5   than the punishment,”10 and nothing provides more certainty of being caught than a

6    probation officer that can search your home or phone. Probation works. Prison does

 7   not.

8               Judges seem to agree. In 2019, judges gave below guideline sentences in nearly

9    70% of cases.11

10

11

12

13

14

15

16

17

18   9
          Id.
     10
          Id.
19
     11
       See U.S. Sentencing Commission, Sourcebook, Table 31 (2019) (available at:
     https://bit.ly/3jK0LKL).

                                      Sentencing Memorandum
                                                –7–
 1          It is no accident that, like Mr. Merrill, virtually every child-pornography

2    download defendant that appears before the Court has mental-health issues often

 3   combined with drug use. Those ailments drive crimes of many sorts, and mental-health

4    and drug treatment, not prison, best address the roots of crime.

 5          A five-year sentence followed by five-years of supervision puts Mr. Merrill into

6    the federal system for a decade. That is a sufficient penalty for his offense.

 7                                     IV.    Conclusion

8           For the reasons above, Mr. Merrill respectfully requests a five-year sentence

9    followed by five-years supervised release.

10

11

12

13

14

15

16

17

18

19


                                   Sentencing Memorandum
                                             –8–
 1   Dated: September 3, 2020.
                                    Federal Defenders of Eastern Washington & Idaho
2                                   Attorneys for Christopher Merrill

 3                                  s/Colin G. Prince
                                    Colin G. Prince, WSBA No. 43166
4                                   10 North Post Street, Suite 700
                                    Spokane, Washington 99201
 5                                  t: (509) 624-7606
                                    f: (509) 747-3539
6                                   Colin_Prince@fd.org

 7

8

9

10

11

12

13

14

15

16

17

18

19


                                 Sentencing Memorandum
                                           –9–
 1                                  Service Certificate

2         I certify that on September 3, 2020, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF System, which will notify Assistant United

4    States Attorneys: Ann Wick.

 5                                           s/Colin G. Prince
                                             Colin G. Prince, WSBA No. 43166
6                                            10 North Post Street, Suite 700
                                             Spokane, Washington 99201
 7                                           t: (509) 624-7606
                                             f: (509) 747-3539
8                                            Colin_Prince@fd.org

9

10

11

12

13

14

15

16

17

18

19


                                   Sentencing Memorandum
                                            – 10 –
